                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

NVIEW HEALTH, INC.,

     Plaintiff,

v.                               Case No.: 8:21-cv-385-VMC-TGW

DAVID V. SHEEHAN,

     Defendant.
______________________________/
                               ORDER
     This matter comes before the Court pursuant to Defendant

David Sheehan’s Motion to Dismiss (Doc. # 22), filed on March

31, 2021. Plaintiff Nview Health, Inc. responded on April 30,

2021. (Doc. # 29). Dr. Sheehan replied on May 12, 2021. (Doc.

# 34). For the reasons that follow, the Motion is denied.

I.   Background

     According    to   the   complaint,    Nview     is   a   Delaware

corporation that is “in the business of providing healthcare

professionals,    educators,   and     researchers    with    software

solutions that assist them in more accurately and efficiently

identifying, diagnosing, and monitoring individuals seeking

behavioral health assistance.” (Doc. # 1 at ¶ 7). Dr. Sheehan

is a medical doctor based in Florida who “developed or co-

developed and holds certain copyrights to certain technology
consisting of healthcare assessment and monitoring tools,”

which include “profiling scales, interviews and trackers that

are used to help determine and monitor a patient’s mental

health.” (Id. at ¶ 8).

      On February 15, 2016, Dr. Sheehan and Nview entered into

a   License   Agreement    (Doc.    #     1-1)   that     licensed    these

diagnostic    tools   (“the     Sheehan       Technology”)    to     Nview,

granting Nview “a worldwide, transferable, exclusive license,

with the right to sublicense in multiple tiers, to develop,

make, have made, use, sell, offer to sell, import, reproduce,

distribute,    modify,    display       and   otherwise    commercialize

products utilizing the Sheehan Technology in the Field.”

(Doc. # 1 at ¶¶ 8-10). The License Agreement covered the “Mini

International Neuropsychiatric Interview” (MINI) as well as

the “Sheehan Disability Scale” (SDS). (Id.).

      Pursuant to the License Agreement, “Field” refers to

“behavioral healthcare and healthcare technology specifically

in any format. This includes all commercial and research

applications for these technologies.” (Id.). Among other

provisions,    the    License    Agreement       also     contained     the

following term:

      [Dr. Sheehan] agrees that [he] will have no right
      or authority at any time to make any representation
      or commitment on behalf of Nview, or to make any


                                    2
      representations or warranties, guarantees or
      commitments with respect to the technology, except
      as expressly authorized by Nview in writing.

(Doc. # 1-1 at 9).

      Under the License Agreement, Dr. Sheehan “retain[ed]

the right to continue to use and bill for the use of the

Sheehan Technology in paper format for all of his structured

diagnostic interviews and rating scales.” (Doc. # 1 at ¶ 10).

      Dr. Sheehan and Nview amended the License Agreement on

April 3, 2019, (Doc. # 1-2), clarifying that the license was

“perpetual,” and that “Field” meant “all fields of use, in

any   format,     including    behavioral       healthcare,   healthcare

technology and commercial research application.” (Doc. # 1 at

¶ 12).

      Nview and Dr. Sheehan are also parties to a Consulting

Agreement dated June 24, 2019. (Doc. # 1-3). “The purpose of

the Consulting Agreement is for [Dr.] Sheehan to support Nview

and keep the Sheehan Technology up to date.” (Doc. # 1 at ¶

46). In relevant part, the Consulting Agreement provides that

Dr. Sheehan “will not accept work, enter into a contract, or

accept an obligation inconsistent or incompatible with [his]

obligations, or the scope of services to be rendered for

[Nview]”   (Id.    at   ¶   47),   and   that   [Dr.   Sheehan]   is   not

authorized to make any representation, contract or commitment


                                     3
on    behalf       of   [Nview]     unless   specifically        requested   or

authorized in writing to do so by [Nview].” (Doc. # 1-3 at

2).

          “Pursuant to the license granted to Nview in the License

Agreement, Nview developed digital versions and applications

of MINI and certain other of Sheehan’s scales and diagnostic

interviews.” (Doc. # 1 at ¶ 18). Nview sold these digital

versions to customers around the globe, many of whom spoke

languages other than English. (Id. ¶ 37). “Therefore, Nview

and some of Nview’s customers employ translators to utilize

and, where appropriate, seek regulatory approval for Nview’s

products.” (Id. at ¶ 39).

          According to Nview, since entering the License Agreement

and Consulting Agreement, Dr. Sheehan has “made numerous

false      and     misleading      statements   to    certain     of   Nview’s

customers and/or potential customers,” including:

     1. “that [Dr.] Sheehan has not approved electronic

          versions      of   the   Sheehan   Technology,        including

          those distributed by Nview”;

     2.    “that    the      digital   versions      of   the    Sheehan

           Technology are invalid and that customers should

           use paper versions from [Dr.] Sheehan instead”;

           and


                                        4
  3.   “that digital versions of the Sheehan Technology

        are not available.”

(Id. at ¶¶ 20-26).

       Dr. Sheehan has also allegedly “contacted translation

companies used by Nview and its customers . . . and instructed

them that they have no authority to translate the Sheehan

Technology,” and that customers must instead use the specific

translation service “MAPI.” (Id. at ¶ 23). Nview maintains

that these “false and misleading” statements have “confus[ed]

customers   and   prospective    customers,”    and   due   to   that

confusion Nview has lost sales “that have gone instead to

[Dr.] Sheehan.” (Id. at ¶¶ 20, 73).

       On February 8, 2021, Dr. Sheehan served a notice of

default of the License Agreement on Nview, notifying Nview

that “it is in default of its express and implied obligations

to consult with him.” (Id. at ¶¶ 54-55; Doc. # 22-1).

       In response, Nview initiated the instant action on

February 18, 2021, alleging breach of the License Agreement

and Amendment (Count I), breach of the Consulting Agreement

(Count II), breach of the implied covenant of good faith

(Count III), defamation (Count IV), tortious interference

with   contract   (Count   V),       tortious   interference     with

prospective economic advantage (Count VI), deceptive and


                                 5
unfair trade practices (Counts VII and VIII), and unfair

competition (Count IX). (Doc. # 1 at 13-21). Nview also

requests injunctive relief, asking the Court to prohibit Dr.

Sheehan   from   making   “false   and   misleading    statements   to

Nview’s customers, potential customers, business partners,

and vendors” (Count X). (Id. at 21). Finally, Nview requests

declaratory relief that Nview has “received a license to the

Sheehan Technology without exception” (Count XI) and that

“there is no default of the License Agreement by Nview” (Count

XII). (Id. at 21-23).

       Dr. Sheehan now moves to dismiss the complaint for

failure to state a claim. (Doc. # 22). Nview has responded

(Doc. # 29), Dr. Sheehan has replied (Doc. # 34), and the

Motion is ripe for review.

II.    Legal Standard

       On a motion to dismiss, this Court accepts as true all

the allegations in the complaint and construes them in the

light most favorable to the plaintiff. Jackson v. Bellsouth

Telecomms., 372 F.3d 1250, 1262 (11th Cir. 2004). Further,

this    Court    favors   the   plaintiff   with      all   reasonable

inferences from the allegations in the complaint. Stephens v.

Dep’t of Health & Human Servs., 901 F.2d 1571, 1573 (11th

Cir. 1990). But,


                                   6
     [w]hile a complaint attacked by a Rule 12(b)(6)
     motion to dismiss does not need detailed factual
     allegations, a plaintiff’s obligation to provide
     the grounds of his entitlement to relief requires
     more than labels and conclusions, and a formulaic
     recitation of the elements of a cause of action
     will not do. Factual allegations must be enough to
     raise a right to relief above the speculative
     level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

consideration to well-pleaded factual allegations, documents

central    to    or    referenced      in   the   complaint,    and   matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).

III. Analysis

     In his Motion, Dr. Sheehan does not address each claim

for relief separately. Instead, he makes two overarching

arguments in favor of dismissal of the complaint in its

entirety:       that   Nview’s    “factual        allegations   are   either

directly    refuted       by     the    parties’     relationship-forming

documents or lack sufficient detail to support a plausible

claim for relief.” (Doc. # 22 at 26). Dr. Sheehan also briefly

challenges both declaratory judgment counts as insufficient

under the Declaratory Judgment Act. (Id. at 24-26). The Court


                                        7
disagrees and finds that dismissal is inappropriate on any of

these grounds.

        1.     Sufficient Detail to State a Claim

        The Court begins with the second argument, that the

complaint lacks the level of factual detail needed to support

a plausible claim for relief. Dr. Sheehan argues that the

complaint as a whole fails to satisfy Rule 8’s pleading

standard because all twelve counts “depend on a handful of

alleged statements Dr. Sheehan made to third parties, which

the Complaint selectively presents and lifts out of context.”

(Doc. # 22 at 5-7).

        Dr. Sheehan is correct that the complaint’s claims all

hinge on a series of alleged interactions between Dr. Sheehan

and Nview’s customers and potential customers. However, the

Court        finds   that   Nview   alleges   these   interactions   in

sufficient detail to put Dr. Sheehan on notice of the conduct

of which he is accused.

        The complaint describes at least three interactions

between Dr. Sheehan and Nview customers in adequate detail.

First, Nview claims that

        [Dr.] Sheehan spoke with Tanya Ryder from the
        Department of Child and Adolescent Psychiatry,
        Division of Mental Health and Addiction, Vestfold
        Hospital Trust, Norway, and told her that he has



                                     8
      not approved electronic versions of the                MINI,
      including the one distributed by Nview.

(Doc. # 1 at ¶ 21). Second, according to the complaint,

      Dr. Sarah Melancon reported to Nview that she
      contacted [Dr.] Sheehan to see if the MINI screen
      could be administered online, and that he said that
      a digital version is not available.

(Id. at ¶ 22). Third, Nview accuses Dr. Sheehan of making the

following statements to MedAvante, one of Nview’s clients:

      All translations of MINI 6 and MINI 7.0.2 and its
      variants (like MINI Kid) and all my scales, like
      the SDS or the S-STS (beyond the English language
      versions) are available only from MAPI, the
      translation and linguistic service in Lyon, France.
      These translations may not be distributed by anyone
      else.

      For regulatory reasons and to ensure consistency
      across all languages, MAPI is the only authorized
      translation and linguistic validation service for
      all my scales and structured interviews in the non-
      English language versions.

(Id. at ¶ 26).

       “Generally, notice pleading is all that is required for

a valid complaint.” Thomas v. Murphy Oil Corp., No. 1:18-CV-

3142-TWT, 2018 WL 10510817, at *1 (N.D. Ga. Sept. 17, 2018)

(citing Lombard’s, Inc. v. Prince Mfg., Inc., 753 F.2d 974,

975   (11th   Cir.   1985)).   And       under   notice   pleading,   the

plaintiff need only give the defendant fair notice of its

claim and the grounds upon which it rests. Erickson v. Pardus,

551 U.S. 89, 93 (2007) (citing Twombly, 550 U.S. at 555).


                                     9
     Here, the complaint — which lists Dr. Sheehan as the

speaker, three specific customers and potential customers as

the listeners, and the precise substance of each alleged

conversation      —     passes    that    threshold.         In     context,    the

allegations are sufficient to put Dr. Sheehan on notice of

“the basic facts and the crux of [Nview’s] grievances.”

Holtzman v. B/E Aerospace, Inc., No. 07-80551-CIV, 2008 WL

214715, at *3 (S.D. Fla. Jan. 24, 2008) (denying a motion to

dismiss and finding the factual allegations of a complaint

sufficient under Rule 8(a) and Twombly where the plaintiff

“alleged that [the defendant] made multiple false statements

about [the plaintiff] (e.g., regarding his resignation, his

handling   of     assignments,      and       his    competence),      that    [the

defendant] made these statements to various individuals and

corporate officers . . .,           and that [the plaintiff] suffered

damages as a result”).

     True, the complaint could have benefitted from more

detail,    such    as    the     dates    of        the   alleged    statements.

Nonetheless, the Court is satisfied that Counts I through XII

meet the liberal pleading requirements of Rule 8(a) and

Twombly. When all factual allegations are taken as true and

construed in the light most favorable to Nview, the complaint

plausibly alleges several false and misleading statements.


                                         10
These statements are described in enough detail to put Dr.

Sheehan on notice of the claims against him and respond in

good faith, therefore they form an adequate factual basis for

each cause of action. See, e.g., Eye Centers of Fla., P.A. v.

Landmark   Am.   Ins.   Co.,   No.    2:18-cv-547-SPC-CM,   2018   WL

4492241, at *2 (M.D. Fla. Sept. 19, 2018) (finding a complaint

to provide a “plausible basis for relief” where the plaintiff

alleged “the existence of a contract for insurance coverage

between the parties, performance or waiver of all conditions

precedent to recovery, breach of Landmark in refusing to pay

benefits owed under the policy, and damages”); Holtzman, 2008

WL 214715, at *3 (finding dismissal unwarranted and that the

plaintiff alleged sufficient facts to state a cause of action

for defamation).

     Indeed, considering the context of the claims, “there is

a practical limit to how much more detail [Nview] can plead

at this stage. All that [it] can plead is the overall context

of the alleged . . . statements. What more detail [it] can

add is unclear given that [it] was not physically present

when and where the [Dr. Sheehan] spoke to [Nview’s customers

and potential customers about the technology].” Solis v.

Okeechobee Shooting Sports, LLC, No. 19-14440-CIV, 2020 WL

3089094, at *4 (S.D. Fla. Mar. 26, 2020) (declining to dismiss


                                 11
a defamation claim where the plaintiff alleged that the

defendant, her former employer, “was telling all of [its]

customers that [she] stole money,” and named “four former and

current employees who she believes heard the owner telling

customers that she ‘was fired for stealing’”), report and

recommendation adopted, No. 2:19-CV-14440, 2020 WL 3089091

(S.D. Fla. Apr. 20, 2020).

       The interactions in the complaint are sufficient for the

Court to draw the reasonable inference that Dr. Sheehan is

liable for the alleged misconduct, Ashcroft v. Iqbal, 556

U.S.   662,    678   (2009),     and   that    there    is    a   “reasonable

expectation       that   discovery      will    reveal       evidence”   that

supports Nview’s claims. Twombly, 550 U.S. at 556. The Court

therefore finds that dismissal on this basis is unwarranted.

       2.     Relationship-Forming Documents

       As   for    the   first    argument,     both     parties     spend   a

significant       portion   of   their      pleadings    debating     whether

various “relationship-forming” documents should be reviewed

at the pleading stage, and whether these documents defeat

Nview’s claims. (Doc. # 22 at 8-12; Doc. # 29 at 4-10). These

documents include the unanimous consent of Nview’s Board of

Directors (Doc. # 22-2), the Nview Bylaws (Doc. # 22-3), and




                                       12
two term sheets between Dr. Sheehan and Nview from 2016 (Doc.

## 22-4, 22-5).

       Assuming, without deciding, that these documents are

central to Nview’s claims — and can therefore be reviewed

without converting the Motion into a motion for summary

judgment — the Court agrees with Nview that the documents do

not defeat Nview’s claims at this stage of the proceedings.

(Doc. # 29 at 6-8).

       The thrust of Nview’s complaint, and the basis of all

twelve counts, is that Dr. Sheehan made several false and/or

misleading   representations    about   Nview   and   the     licensed

Sheehan Technology, without the proper authorization from

Nview, in violation of Section 11.9 of the License Agreement

(Doc. # 1-1 at 9) and Section 3 of the Consulting Agreement

(Doc. # 1-3 at 2). (Doc. # 1 at ¶¶ 19, 49, 67, 79, 86, 89,

96, 102, 106, 108, 110, 113, 118-122, 128-130).

       In response, Dr. Sheehan maintains that the terms of

the various relationship-forming documents authorized his

actions and statements. Therefore, according to him, his

alleged   conversations   did   not   exceed    the   scope    of   his

authority or violate any agreement with Nview. (Doc. # 22 at

12).




                                13
      Such an argument is fact-specific and better suited for

summary judgment. At the motion to dismiss stage, the Court

must take Nview’s allegations as true. And the complaint

alleges that Dr. Sheehan made various statements to Nview

customers that ranged from misleading to categorically false.

(Doc. # 1 at ¶¶ 19-29). Although the relationship-forming

documents   authorize      Dr.     Sheehan   to    engage      in    various

activities, such as ensuring the accuracy of the technology

or representing the scientific goals of Nview at scientific

and medical meetings, the Court agrees with Nview that none

of the relationship-forming documents cited by Dr. Sheehan

empower him to make outright falsehoods to customers, or at

the very least mislead them.

      Therefore,     even        taking   into      consideration        the

relationship-forming documents, Nview has plausibly alleged

claims for breach of contract, breach of the implied covenant

of   good   faith   and     fair     dealing,     defamation,       tortious

interference with contract and with prospective economic

advantage, deceptive and unfair trade practices, and unfair

competition,   based      on   the   statements     in   the    complaint.

Dismissal is therefore inappropriate on this ground.




                                     14
  3.        Declaratory Judgment Counts

       Finally, the Motion contains two brief challenges to

the requests for declaratory judgment in which Dr. Sheehan

argues that Counts XI and XII fail to state a justiciable

claim under the Declaratory Judgment Act. Regarding Count XI

seeking a declaration that Nview has “received a license to

the Sheehan Technology without exception” (Doc. # 1 at ¶ 119),

Dr. Sheehan argues this count “lacks adequate detail about

the    existence   of   any   genuine,   immediate,   or   substantial

controversy involving Nview’s use of Dr. Sheehan’s paper and

PDF instruments.” (Doc. # 22 at 24-26). And, according to Dr.

Sheehan, Count XII — which requests declaratory judgment that

“there is no default of the License Agreement by Nview,” and

that the “notice of Default was issued in bad faith” (Doc. #

1 at ¶¶ 128-130) — is “at best premature” and “at worst

fundamentally misstated.” (Doc. # 22 at 24-26).

       As for Count XI, as stated previously, the Court agrees

that the complaint could have benefited from more specifics.

However,    the    allegations    supporting   this   claim   contain

sufficient detail to state a controversy over the terms of

the License Agreement and Consulting Agreement. Therefore,

dismissal of Count XI, or Count XII for that matter, based on

lack of factual detail is unwarranted.


                                   15
       As to Count XII, the Declaratory Judgment Act holds that

“[i]n a case of actual controversy within its jurisdiction .

. . any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal

relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.” 28

U.S.C.A. § 2201. The Eleventh Circuit has noted that

       [t]he difference between an abstract question and
       a “controversy” contemplated by the Declaratory
       Judgment Act is necessarily one of degree . . .
       Basically, the question in each case is whether the
       facts alleged, under all the circumstances, show
       that there is a substantial controversy, between
       parties   having  adverse   legal   interests,   of
       sufficient immediacy and reality to warrant the
       issuance of a declaratory judgment.

GTE Directories Pub. Corp. v. Trimen Am., Inc., 67 F.3d 1563,

1567 (11th Cir. 1995) (internal citation omitted).

       Dr. Sheehan’s only argument regarding Count XII is that

no such controversy exists because “Nview has not alleged any

curative steps in response to the notice, nor has Nview

alleged that Dr. Sheehan has issued a termination notice based

on a material breach.” (Doc. # 22 at 25-26). However, Nview

does    not   request   a   declaration   that   termination   was

unwarranted. Rather, Count XII requests a declaration that

there was no default of the license.




                                16
     Dr. Sheehan concedes that he issued a default notice to

Nview (indeed, he attaches it to his Motion) (Doc. # 22-1),

therefore, there is a live controversy regarding whether

Nview defaulted on its license, and whether the notice of

default was issued in bad faith. Dismissal is thus unwarranted

on this ground.    See Hibbett Sporting Goods, Inc. v. ML

Georgetown Paris, LLC, No. CV 5: 18-524-DCR, 2019 WL 475001,

at *4 (E.D. Ky. Feb. 6, 2019) (holding that the Court “will

not decline to exercise jurisdiction under the Declaratory

Judgment Act where the plaintiff “[sought] a declaratory

judgment that it is not in default under the Lease and that

an event of default within the meaning of the Lease has not

occurred”); Medtronic, Inc. v. Am. Optical Corp., 327 F. Supp.

1327 (D. Minn. 1971) (declining to dismiss a declaratory

judgment action and finding that a letter sent by patent

licensor to licensee stating that licensee’s model infringed

patent   and   threatening   suit   against   third   party   for

manufacture of similar devices was sufficient to constitute

“actual controversy” under the Declaratory Judgment Act). Dr.

Sheehan offers no other argument in support of dismissal.

Therefore, the Court agrees with Nview that it has met the

basic pleading standard and adequately stated a claim for

declaratory judgment regarding the notice of default issued


                               17
by Dr. Sheehan. The Court will not dismiss Count XII on this

basis.

      As for Dr. Sheehan’s request that the Court exercise

its discretion and decline jurisdiction over the declaratory

judgment actions, Dr. Sheehan’s cursory briefing on this

matter   has   failed    to     persuade    the   Court     that   this   is

appropriate.    The     Court     will     not    decline    to    exercise

jurisdiction under the Declaratory Judgment Act for either

count.

      In sum, the Court finds it inappropriate to dismiss any

count of the complaint based on the arguments set forth in

the Motion.

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant David Sheehan’s Motion to Dismiss (Doc. # 22)

      is DENIED.

(2)   Dr. Sheehan is directed to file his answer to the

      complaint by July 12, 2021.

      DONE and ORDERED in Chambers in Tampa, Florida, this

29th day of June, 2021.




                                    18
